MEMORANDUM **
Daniel Garcia-Lopez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) denial of his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
The IJ did not abuse his discretion in denying Garcia’s motion to reopen proceedings for consideration of his eligibility for cancellation of removal. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002). Garcia did not submit an application for cancellation of removal or any other documents with his motion. See 8 C.F.R. § 3.23(b)(3) (2002) (motions to reopen before the IJ for the purpose of requesting discretionary relief “must be accompanied by the appropriate application for relief and all supporting documents”).
Garcia contends that his due process rights were violated by the IJ’s determination at the removal hearing that Garcia abandoned his cancellation of removal claim. The IJ addressed this issue in his denial of Garcia’s motion to reopen. Assuming without deciding that a due process violation occurred, we conclude that Garcia has not shown the required prejudice. See Ramirez-Alejandre v. Ashcroft, 320 F.3d 858, 875 (9th Cir.2003) (en banc).
Garcia’s motion for stay of removal is denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.